DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' communication filed on March 05, 2020.  In virtue of this communication, claims 1-21 are currently presented in the instant application.

Drawings
3.	The drawings submitted on March 05, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on March 05, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
5.	Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Objections
6.	Claim 14 objected to because of the following informalities:  a third function configured cause the pipeline to crop the first frame of the image data to form a third image showing a region of interest.  It should be written as a third function configured to cause the pipeline to crop the first frame of the image data to form a third image showing a region of interest.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US 20120268655 A1, hereinafter “MacInnis”) in view of Paltashev et al. (US 20180114290 A1 hereinafter “Paltashev”) and further in view of Lim et al. (US 10225511 B1, hereinafter “Lim”).
Regarding claim 1.  MacInnis discloses an image processing electronic device, comprising: 
a pipeline configured to process frames of image data in pace (MacInnis, [0125], “A video DMA 144 transfers the captured video frame to a video FIFO 148 from the external SDRAM with a frame rate ([0104] “the effective rate of reading and processing graphics is equivalent to that of a non-interlaced display with a frame rate equal to the field rate of the interlaced display and [0601]).
an internal memory coupled to the pipeline, wherein a set of descriptors arranged according to an order is stored in the internal memory (MacInnis, Fig. 7, see at least par. [0139] the window controller has internal memory to store eight window descriptors”), 

    PNG
    media_image1.png
    514
    607
    media_image1.png
    Greyscale

a controller configured to:
read each descriptor of the set of descriptors sequentially and cyclically (MacInnis, see at least par. [0139] The window controller preferably reads the window descriptors from external memory via a direct memory access (DMA) module) according to the order at a rate of at least one descriptor per one frame of image data (MacInnis, see FIG. 7 and at least par. [00127], “window descriptors are preferably sorted by the window controller and used to transfer graphics data to the display engine. Each of window descriptors, including the window descriptor 0 through the window descriptor 7 300a-h, preferably contains a window layer parameter. In addition, each window descriptor is preferably associated with a window line done flag indicating that the window descriptor has been processed on a current display line”.  Eight window descriptors process image frame (see par. [0152]), and 
MacInnis does not disclose “each descriptor of the set of descriptors is associated with a corresponding function to be activated by the pipeline on at least one frame of image data, wherein a first function associated with a first descriptor of the set of descriptors is different from a second function associated with a second descriptor of the set of descriptors”.  However, Paltashev discloses:
each descriptor of the set of descriptors is associated with a corresponding function to be activated by the pipeline on at least one frame of image data (Paltashev see FIG. 2 and at least par. [0039], “A static memory view 238 is also accessible as part of a descriptor set 240. As used herein, the term "descriptor set" refers to a special state object that conceptually can be viewed as an array of shader resources, sampler object descriptors, or pointers to other descriptor sets. Some embodiments of the descriptor set 240 also include image views 242”), wherein a first function associated with a first descriptor of the set of descriptors is different from a second function associated with a second descriptor of the set of descriptors (Paltashev, see FIG. 2 and at least par. [0040], “The graphics pipeline 201 is configurable using different combinations of the shader engines and fixed function hardware units. In some embodiments, the valid graphics pipelines can be built by following a set of rules such as: (1) a vertex shader 206 is required, (2) a pixel shader 208 is required for color output and blending but is optional for depth-only rendering, and (3) a hull shader 212 and a domain shader 214 are required to enable tessellation in graphics pipelines that include the tessellator 218”); and 

    PNG
    media_image2.png
    551
    878
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the MacInnis, disclosed invention, and have “each descriptor of the set of descriptors is associated with a corresponding function to be activated by the pipeline on at least one frame of image data, wherein a first function associated with a first descriptor of the set of descriptors is different from a second function associated with a second descriptor of the set of descriptors”, as taught by Paltashev, thereby for sharing virtual GPUs across multiple virtual desktop.  Multiuser GPU also works with hypervisor software to provide ease of installation of client virtual graphics support environment and the hardware-based virtualization solution makes it even more difficult for a hacker to break in at the hardware level (Paltashev, see par. [0026]).
store information corresponding to each read descriptor (Lim, see at least col. 8, lines 48-53 “determine, based at least in part on the at least one descriptor of the desirability of the scene of the at least one image, whether to store a second copy of such image and/or one or more of the other images in a non-volatile memory of the mobile image capture device or to discard the first copy of such image(s) from the temporary image buffer without storing a second copy of such image(s) in the non-volatile memory”), wherein the pipeline is configured to activate on each frame of image data (Lim, see at least col. 29, lines 1-3, “image processing at the imaging pipeline 206 can be roughly frame-synced to transfer at the image sensor receiver (e.g., an MIPI receiver)”), the function associated with each read descriptor based on the stored information (Lim, lines 11-28, “the user computing device can include a transfer controller that determines, based at least in part on at least one descriptor of the desirability of the scene depicted by each image stored in the memory of the mobile image capture device, whether to request transfer of such image and/or one or more other contemporaneously captured images from the mobile image capture device to the user computing device. In particular, in some implementations, the transfer controller can perform an optimization algorithm to select which of the images stored in the memory of the mobile image capture device to request for transfer. The optimization algorithm can have a plurality of associated objectives which include, for example, at least a diversity of settings and a diversity of depicted persons, while still requesting transfer of the most desirable images. In some implementations, the transfer controller can implement a submodular function to select which images to request for transfer”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the MacInnis in view of Paltashev, disclosed invention, and have “store information corresponding to each read descriptor, wherein the pipeline is configured to activate on each frame of image data, the function associated with each read descriptor based on the stored information”, as taught by Lim, thereby to provide[d] to the image sensor to adjust at least one of the frame rate and the resolution of the image sensor that enhance the captured image quality.

Regarding claim 6.  MacInnis in view of Paltashev and further in view of Lim further discloses wherein the frame rate is configurable (Lim, see at least col. 8, lines 7-14, “The scene analyzer may also adjust the capture mode of the camera or other capture parameters such as frame rate, resolution, exposure, gain, region of interest, crop, and binning mode based on the analysis of the captured image(s). In addition, in some implementations, the scene analyzer can analyze raw, unprocessed imagery and make or assist in making decisions about processing the imagery with an imaging pipeline.”). 


Regarding claim 7.  MacInnis in view of Paltashev and further in view of Lim further discloses wherein a number of descriptors of each set of descriptors the order is configurable (Paltashev, see at least par. [0039], “One or more different descriptor sets are available to the graphics pipeline 201. Shader resources and samplers that are referenced in the descriptor sets 240 are shared by all the shader engines in the graphics pipeline 201. Color targets 244 for the object, primitive, or fragment are accessible by the color blender 222. Depth stencil targets 246 for the object, primitive, or fragment are accessible by the depth stencil test and output unit 220”).
The same reason to combine as set forth in claim 1 above is incorporated herein.

9.	Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US 20120268655 A1, hereinafter “MacInnis”) in view of Paltashev et al. (US 20180114290 A1) and further in view of Lim et al. (US 10225511 B1, hereinafter “Lim”) as applied claim 1 above, and further in view of SINGH at al. (US 20180189981 A1, hereinafter “SINGH”).
Regarding claim 4. MacInnis discloses a controller, the controller does not comprise a direct memory access controller.  However, SINGH discloses the controller comprises a direct memory access controller (SINGH, see at least par. [0172], “a direct memory access (DMA) controller including a hardware encoder, the DMA controller to read the feature map data from the memory buffer, encode the feature map data via the hardware encoder, and write encoded feature map data to a memory device coupled with the processing apparatus”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MacInnis, Paltashev and Lim to have “the controller comprises a direct memory access controller”, as taught by SINGH, thereby to reduces system memory access power requirements when performing CNN operations.” (SINGH, see par. [0032]).
Regarding claim 8.  MacInnis in view of Paltashev and further in view Lim does not disclose a processor coupled to the pipeline, wherein the processor is configured to implement one or more artificial neural networks coupled to the pipeline.  However, SIGNG discloses a processor coupled to the pipeline (SINGH, see par. [0161], “The application processor 2906 can interact with a hardware graphics pipeline, as illustrated with reference to FIG. 3, to share graphics pipeline functionality. Processed data is stored in a buffer in the hardware graphics pipeline and state information is stored in memory 2908”), wherein the processor is configured to implement one or more artificial neural networks coupled to the pipeline (SINGH, see at least par. [0177], “The general purpose graphics processor compute block can be configured to generate output feature map data for the CNN using the kernel data and write the feature map data to a memory buffer within the processor”.  CNN is convolutional neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MacInnis, Paltashev and Lim to have a processor coupled to the pipeline, wherein the processor is configured to implement one or more artificial neural networks coupled to the pipeline, as taught by SINGH, thereby to reduces system memory access power requirements when performing CNN operations.” (SINGH, see par. [0032]).
Regarding claim 9.  MacInnis in view of Paltashev and further in view of Lim does not disclose a display controller coupled to the pipeline.  However, SINGH discloses a display controller coupled to the pipeline (SINGH, see at least par. [0095], “display engine 840 includes a 2D engine 841 and a display controller 843. In some embodiments, display engine 840 contains special purpose logic capable of operating independently of the 3D pipeline”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MacInnis, Paltashev and Lim to have display controller coupled to the pipeline, as taught by SINGH, thereby to reduces system memory access power requirements when performing CNN operations.” (SINGH, see par. [0032]).

Regarding claim 10.   MacInnis in view of Paltashev and further in view of Lim does not disclose a display coupled to the display controller.  However, SINGH discloses a display coupled to the display controller (SINGH, see at least par. [0052], “graphics processor 300 also includes a display controller 302 to drive display output data to a display device 320”).  
The same reason to combine as set forth in claim 9 above is incorporated herein.

5 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US 20120268655 A1, hereinafter “MacInnis”) in view of Paltashev et al. (US 20180114290 A1), further in view of Lim et al. (US 10225511 B1, hereinafter “Lim”) and further in view of SINGH at al. (US 20180189981 A1, hereinafter “SINGH”) as applied claim 4 above and further in view of Toma et al. (US 20200226776 A1, hereinafter “Toma”).
Regarding claim 5.   MacInnis in view of Paltashev, further in view of Lim and further in view of SINGH does not disclose wherein the direct memory access controller is an integrated controller dedicated to the pipeline.  However, Toma discloses wherein the direct memory access controller is an integrated controller dedicated to the pipeline (Toma, see at least par. [0031], “the input interface 116 is operative as a pseudo direct memory access (DMA) controller that streams data from memory into the pipeline 114”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MacInnis, Paltashev, Lim and SINGH to have wherein the direct memory access controller is an integrated controller dedicated to the pipeline, as taught by Toma, thereby to “optimize pipeline execution”, (Toma, see par. [0003]).

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MacInnis et al. (US 20120268655 A1, hereinafter “MacInnis”) in view of Paltashev et al. (US 20180114290 A1), further in view of Lim et al. (US 10225511 B1, hereinafter “Lim”), as .
Regarding claim 11.  MacInnis in view of Paltashev and further in view of Lim does not “a camera configured to deliver the frames of image data to pipeline”.  However, Dixon discloses a camera configured to deliver the frames of image data to pipeline (Dixon, see at least par. [0012], “one part of the "split" image processing pipeline described herein may run the credit card recognition algorithm on scaled down (also referred to herein as "low-resolution") frames from the camera, wherein the scale is determined by the optimum performance of that algorithm”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of MacInnis, Paltashev and Lim to have “a camera configured to deliver the frames of image data to pipeline”, as taught by Dixon, thereby to provide a method in which enhance a computer's ability to detect and/or recognize such objects-of-interest in order to gain direct access to characters or symbols visibly embodied in images. Further, by using an integrated device, such as a smartphone, tablet or other computing device having an embedded camera(s), a user may capture an image, have the image processed to decipher characters, and use the deciphered information in a transaction” (Dixon, see par. [0009]).

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20180114290 A1, hereinafter “Paltashev”) in view of Biran et al. (US 20040054837 A1, hereinafter “Biran”).
Regarding claim 12.  Paltashev discloses a method, comprising: 
receiving frames of image data by a pipeline (Paltashev, see at least lines 9-14 of the par. [0039], “Some embodiments of the descriptor set 240 also include image views 242. One or more different descriptor sets are available to the graphics pipeline 201. Shader resources and samplers that are referenced in the descriptor sets 240 are shared by all the shader engines in the graphics pipeline 201”); 
reading descriptors of a set of descriptors sequentially  and cyclically according to an order from an internal memory (Paltashev, see FIG. 2 and at least par. [0040], “a vertex shader 206 is required, (2) a pixel shader 208 is required for color output and blending but is optional for depth-only rendering, and (3) a hull shader 212 and a domain shader 214 are required to enable tessellation in graphics pipelines that include the tessellator 218”), wherein each descriptor of the set of descriptors is associated with a function of a set of functions (Paltashev see FIG. 2 and lines 4-10 of the par. [0039], “A static memory view 238 is also accessible as part of a descriptor set 240. As used herein, the term "descriptor set" refers to a special state object that conceptually can be viewed as an array of shader resources, sampler object descriptors, or pointers to other descriptor sets. Some embodiments of the descriptor set 240 also include image views 242”); 
configuring the pipeline to perform the function associated with the read descriptor on each frame of the image data (Paltashev, see FIG. 2 and at least par. [0040], “The graphics pipeline 201 is configurable using different combinations of the shader engines and fixed function hardware units. In some embodiments, the valid graphics pipelines can be built by following a set of rules such as: (1) a vertex shader 206 is required, (2) a pixel shader 208 is required for color output and blending but is optional for depth-only rendering, and (3) a hull shader 212 and a domain shader 214 are required to enable tessellation in graphics pipelines that include the tessellator 218”.  The pipeline 201 comprises many shaders (functions) that associate with a descriptor set).  
Paltashev does not disclose “sequentially and cyclically storing information corresponding to each read descriptor of the set of descriptors”.  However, Biran discloses:
sequentially and cyclically storing information corresponding to each read descriptor of the set of descriptors (Biran, see at least par. [0024], “The descriptor table may be stored in the memory of the host computer system. Alternatively, the descriptor table is stored in a memory of the data communications interface. The descriptor logic may also generate a branch descriptor comprising a link to another descriptor in the descriptor table. The descriptor table may comprises a plurality of descriptor lists sequentially linked together via branch descriptors therein. Alternatively, the descriptor table may comprise a cyclic descriptor list.”); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify Paltashev to have “sequentially and cyclically storing information corresponding to each read descriptor of the set of descriptors”, as taught by Biran, thereby to provide methods, apparatus and systems for controlling flow of data between the host computer system and the network architecture to be facilitated efficiently.

14 is rejected under 35 U.S.C. 103 as being unpatentable over PALTASHEV et al. (US 20180114290 A1, hereinafter “Paltashev”) in view of Biran et al. (US 20040054837 A1, hereinafter “Biran”), as applied claim 12 above, and further in view of Dixon et al (US 20150347859 A1, hereinafter “Dixon”).
Regarding claim 14. Paltashev discloses a function, but the function is not configured to cause the pipeline to crop the first frame of the image data to form a image showing a region of interest, wherein the image has a resolution.  However, Dixon discloses:
a function configured cause the pipeline to crop the first frame of the image data to form a image showing a region of interest, wherein the image has a resolution (Dixon, see FIG. 3 and at least lines 8-19 of the par. [0035], “rectangle 110 has been chosen in FIG. 3 as the best rectangle candidate in image 100. Located rectangle 110 has been cropped from image 100, and each of its corners have been perspective corrected via process 300, resulting in scaled, cropped, and perspective-corrected representation 305 of credit card 105. As may now be seen more clearly, the various credit card information fields, i.e., credit card number 305A, the credit card expiration date 305B, and the credit card holder name 305C, are now likewise scaled to larger heights, straightened into a horizontal row of characters, and at a higher resolution (since they have been cropped from the full -resolution image frame 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify Paltashev to have “a function configured cause the pipeline to crop the first frame of the image data to form a image showing a region of interest, wherein the image has a resolution”, as taught by Dixon,  enhance a computer's ability to detect and/or recognize such objects-of-interest” (Dixon, see par. [0009]).

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over PALTASHEV et al. (US 20180114290 A1, hereinafter “Paltashev”) in view of Biran et al. (US 20040054837 A1, hereinafter “Biran”), further in view of Dixon et al (US 20150347859 A1, hereinafter “Dixon”) as applied claim 14 above, and further in view of Krig et al. (US 20140189666 A1, hereinafter “Krig”).
Regarding claim 15. Paltashev in view of Biran and further in view of Dixon does not disclose “the first function is further configured to cause the pipeline to write the first image to the internal memory; the second function is further configured to cause the pipeline to write the second image to an external memory; and the fourth function is configured to cause the pipeline to write the fourth image to the internal memory”.  However, Krig discloses: wherein: 
the first function is further configured to cause the pipeline to write the first image to the internal memory; the second function is further configured to cause the pipeline to write the second image to an external memory; and the fourth function is configured to cause the pipeline to write the fourth image to the internal memory (Krig, see at least par. [0024], “the image would be obtained from the input image data buffer 108, sharpened, and then written to the output image data buffer 110. In embodiments, the image may be written back to the same location from where it was retrieved in memory. After the entire image is sharpened, the color of the image may then be enhanced using function 104 without sending the function back to memory. Finally, the function 106 may be used to equalize the grayscale of the image before it is written to memory. After the function 106, the image data may be written to a location in memory using the output image data buffer 110. Performing the functions in a sequential manner, without writing the data to memory after each function, eliminates duplicated readings of the image and fewer cache misses.”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify Paltashev in view of Biran and further in view of Dixon to have “the first function is further configured to cause the pipeline to write the first image to the internal memory; the second function is further configured to cause the pipeline to write the second image to an external memory; and the fourth function is configured to cause the pipeline to write the fourth image to the internal memory”, as taught by Krig, thereby to provide an automatic pipeline that optimize the memory and computational resources by using an algorithm description, reduced data copying, eliminates data passing and reduces overall memory bandwidth, saves power, and increases performance (Krig, see par. [0011).

15.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over PALTASHEV et al. (US 20180114290 A1, hereinafter “Paltashev”) in view of Biran et al. (US 20040054837 A1, hereinafter “Biran”) and further in view of Dixon et al (US 20150347859 A1, hereinafter “Dixon”) as applied claim 14 above, and further in view of Gottemukkula et al. (US 20170076145 A1, hereinafter “Gottemukkula”).
Regarding claim 16.  Paltashev in view of Biran and further in view of Dixon does not disclose “identifying the ROI from the first image using a first learning algorithm; and recognizing at least one object in the ROI from the fourth image using a second learning algorithm”.  However, Gottemukkula discloses further comprising: 
identifying the ROI from the first image using a first learning algorithm (Gottemukkula, see at least par. [0034], “an initial region of interest (ROI) is identified, e.g., one or both eyes may be located. Viola-Jones algorithms or similar learning algorithms trained on various different forward-looking eye images can be used for this purpose”); and 
recognizing at least one object in the ROI from the fourth image using a second learning algorithm (Gottemukkula, see at least par. [0034], “Viola-Jones algorithms trained on various different glancing eye images can be used. Thereafter, a gaze tracking algorithm, such as one using Haar filters, can be used to quantize the amount of gaze to acquire one or more images, once a selected gaze direction is detected”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Paltashev in view of Biran and further in view of Dixon, disclosed invention, and have “identifying the ROI from the first image using a first learning algorithm; and recognizing at least one object in the ROI from the fourth image using a second learning algorithm”, as taught by Gottemukkula, thereby to provide the biometric security system that can identify an individual based on unique structures on the individual’s face and support the security system to identify face by face.

17 is rejected under 35 U.S.C. 103 as being unpatentable over PALTASHEV et al. (US 20180114290 A1, hereinafter “Paltashev”) in view of Biran et al. (US 20040054837 A1, hereinafter “Biran”), further in view of Dixon et al (US 20150347859 A1, hereinafter “Dixon”) and further in view of Gottemukkula et al. (US 20170076145 A1, hereinafter “Gottemukkula”) as applied claim 16 above and further in view of HAN et al. (US 20200272841 A1, hereinafter “HAN”).
Regarding claim 17.  Paltashev in view of Biran and further in view of Dixon and further in view of Gottemukkula does not “wherein the first learning algorithm and the second learning network algorithm are neural network algorithms”.  However, HAN discloses wherein the first learning algorithm and the second learning network algorithm are neural network algorithms (HAN, see at least par. [0094], “the ROI segmentation model may be generated according to a machine learning algorithm. The machine learning algorithm may include but not be limited to an artificial neural network algorithm, a deep learning algorithm, a decision tree algorithm, an association rule algorithm, an inductive logic programming algorithm, a support vector machine algorithm, a clustering algorithm, a Bayesian network algorithm, a reinforcement learning algorithm, a representation learning algorithm, a similarity and metric learning algorithm, a sparse dictionary learning algorithm, a genetic algorithm, a rule-based machine learning algorithm, or the like, or any combination thereof”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of Paltashev, Biran, Dixon and Gottemukkula to have “wherein the first learning algorithm and the second learning network algorithm are neural network algorithms”, as taught by HAN, thereby to provide systems and methods for generating an ROI segmentation model and/or for using the ROI segmentation model that improves the accuracy and efficiency of image segmentation and saves time and resources.” (HAN, see par. [0003]).

17.	Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over SINGH et al. (US 20180189981 A1, hereinafter “SINGH”) in view of Paltashev et al. (US 20180114290 A1, hereinafter “Paltashev”) and further in view of Dixon et al (US 20150347859 A1, hereinafter “Dixon”).
Regarding claim 18.  SINGH discloses an image processing system comprising: 
an integrated circuit (SINGH, see FIG. 29, at least par. [0158], “the computing device 2900 includes a mobile computing device employing an integrated circuit ("IC"), such as system on a chip ("SoC" or "SOC"), integrating various hardware and/or software components of computing device 2900 on a single chip”), comprising 
at least one pipeline circuit (see at least par. [0161], “The application processor 2906 can interact with a hardware graphics pipeline, as illustrated with reference to FIG. 3, to share graphics pipeline functionality. Processed data is stored in a buffer in the hardware graphics pipeline and state information is stored in memory 2908”) having an input configured to be coupled to an output of a camera, and configured to be coupled to an external memory (SINGH, see at least par. [0164], “the I/O sources 2910 may include one or more I/O devices that are implemented for transferring data to and/or from the computing device 2900 (e.g., a networking adapter); or, for a large-scale non-volatile storage within the computing device 2900 (e.g., hard disk drive). User input devices, including alphanumeric and other keys, may be used to communicate information and command selections to graphics processor 2904. Another type of user input device is cursor control, such as a mouse, a trackball, a touchscreen, a touchpad, or cursor direction keys to communicate direction information and command selections to GPU and to control cursor movement on the display device. Camera and microphone arrays of the computing device 2900 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands”), and configured to be coupled to an external memory; 
an internal memory coupled to the at least one pipeline circuit (SINGH, see par. [0161]: lines 2-7, “the graphics processor 2904, the computing device 2900 may further include any number and type of hardware components and/or software components, including, but not limited to an application processor 2906, memory 2908, and input/output (I/O) sources 2910. The application processor 2906 can interact with a hardware graphics pipeline,”); 
a controller coupled to the pipeline circuit and to the internal memory (SINGH, see FIG. 29, and at least par. [0161]: lines 5-13, “memory 2908, and input/output (I/O) sources 2910. The application processor 2906 can interact with a hardware graphics pipeline, as illustrated with reference to FIG. 3, to share graphics pipeline functionality. Processed data is stored in a buffer in the hardware graphics pipeline and state information is stored in memory 2908. The resulting data can be transferred to a display controller for output via a display device, such as the display device 320 of FIG. 3”), 
a processor coupled to the internal memory, wherein the processor configured to implement a neural network (SINGH, see at least par. [0177], “The general purpose graphics processor compute block can be configured to generate output feature map data for the CNN using the kernel data and write the feature map data to a memory buffer within the processor”.  CNN is convolutional neural network), 
SINGH does not disclose “the controller configured to cause the at least one pipeline circuit to create a plurality of scheduled virtual pipelines by sequentially reading descriptors stored in the internal memory”.  However, Paltashev discloses:
the controller configured to cause the at least one pipeline circuit to create a plurality of scheduled virtual pipelines by sequentially reading descriptors stored in the internal memory (Paltashev, see at least par. [0046], “Each of the SPFs 310-312 is part of a different virtual graphics pipeline and each of the SPFs 310-312 processes commands for the corresponding virtual graphics pipeline in accordance with descriptors in a descriptor set associated with the commands.”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify SINGH to have “the controller configured to cause the at least one pipeline circuit to create a plurality of scheduled virtual pipelines by sequentially reading descriptors stored in the internal memory”, as taught by Paltashev, thereby to increase of computation power.
SINGH in view of Paltashev does not disclose “a first virtual pipeline is configured to generate a first image based on a frame of image data, and store the first image in the internal memory, and a second virtual pipeline is configured to generate a second image based on the frame of image data, wherein a resolution of the first image is less than a resolution of the second image”.  However, Dixon discloses:
a first virtual pipeline is configured to generate a first image based on a frame of image data, and store the first image in the internal memory (Dixon, see FIG. 4 and at least par. [0036], “the low-resolution path begins by scaling the full resolution image 410 to a more manageable low-resolution size, e.g., 640 pixels by 480 pixels. In some embodiments, this scaling may be performed by hardware scaler 415, such as a memory-to-memory (i.e., "M2M") scaler, resulting in low resolution image 420”), and 
a second virtual pipeline is configured to generate a second image based on the frame of image data, wherein a resolution of the first image is less than a resolution of the second image (Dixon, see at least par. [0037], “Once the most likely object-of-interest candidate has been detected by object-of-interest detector 425, the high-resolution path may proceed to crop, perspective correct, and scale the detected object-of-interest (block 430), resulting in a well-aligned, appropriately-sized, high-resolution image 435, consisting of only the object-of-interest cropped out of the original full resolution image 410.”); 
the neural network is configured to perform apply a neural network recognition algorithm to the stored first image in the internal memory (Dixon, see at least par. [0094], “Referring now to FIG. 10, an exemplary credit card recognition process using a sliding CNN window 1000 is summarized at a high-level and illustrated in flowchart form, in accordance with one embodiment. First, the process receives the image with the candidate characters for recognition (Step 1005). Next, the neural network classifier may be placed over the image (after appropriate scaling, if necessary) at a starting position (Step 1010)”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of SINGH and Paltashev to have “a first virtual pipeline is configured to generate a first image based on a frame of image data, and store the first image in the internal memory, and a second virtual pipeline is configured to generate a second image based on the frame of image data, wherein a resolution of the first image is less than a resolution of the second image; and the neural network is configured to perform apply a neural network recognition algorithm to the stored first image in the internal memory”, as taught by Dixon, thereby to provide a method in which enhance a computer's ability to detect and/or recognize such objects-of-interest in order to gain direct access to characters or symbols visibly embodied in images. Further, by using an integrated device, such as a smartphone, tablet or other computing device having an embedded camera(s), a user may capture an image, have the image processed to decipher characters, and use the deciphered information in a transaction” (Dixon, see par. [0009]).

Regarding claim 19.  SINGH further discloses wherein the integrated circuit further comprises a display controller (SINGH, see at least par. [0095], “graphics processor 800 includes a display engine 840. In some embodiments, display engine 840 is external to processor 800 and couples with the graphics processor via the ring interconnect 802, or some other interconnect bus or fabric. In some embodiments, display engine 840 includes a 2D engine 841 and a display controller 843”) configured to be coupled to the external memory (SIGNH, see at least par. [0045], “The cache memory hierarchy may include at least one level of instruction and data cache within each processor core and one or more levels of shared mid-level cache, such as a Level 2 (L2), Level 3 (L3), Level 4 (L4), or other levels of cache, where the highest level of cache before external memory is classified as the LLC. In some embodiments, cache coherency logic maintains coherency between the various cache units 206 and 204A-204N”).  

Regarding claim 20.  SINGH further discloses further comprising the external memory (SINGH, see at least par. [0045], “system agent core 210 includes one or more integrated memory controllers 214 to manage access to various external memory devices”).  
Regarding claim 21. SINGH further discloses further comprising the camera (SINGH, see par. [0164], “Camera and microphone arrays of the computing device 2900 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands”), and a display coupled to the display controller (SINGH, see at least par. [0161]: lines, “The resulting data can be transferred to a display controller for output via a display device”).

Allowable Subject Matter
18.	Claims 2-3 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 2 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
wherein: 
the controller includes a shadow memory and a register; the controller is further configured to: 
read, between an end of a previous frame of image data and an end of a current frame of image data, the first descriptor of the set of descriptors, 
store the information corresponding to the first descriptor in the shadow memory, and 
transfer the stored information corresponding to the first descriptor from the shadow memory to the register, at the end of the current frame of image data; and the pipeline configured to activate the function associated with the first descriptor based ST-19-RO-oo21USol-14-on the transferred stored information in the register from the start of a next frame of image data.

Regarding claim 3 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
wherein: 
the pipeline comprises a plurality of pipelines; 
the controller includes a shadow memory and a register for each pipeline of the plurality of pipelines; and
the set of descriptors comprises a plurality of sets of descriptors.

Regarding claim 13 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
reading the descriptors comprises reading a first descriptor of the set of descriptors between an end of a previous frame of the image data and an end of a current frame of the image data; 
storing the information related to the read descriptor comprises storing the information related to the first descriptor in a shadow memory; 
the method further comprises transferring the stored information related to the first descriptor from the shadow memory to a register at the end of the current frame of the image data; and 
configuring the pipeline to perform the function associated with the read descriptor comprises configuring the pipeline to perform the function associated with the first descriptor based on the transferred stored information related to the first descriptor stored in the register from a start of a next frame of the image data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612